Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application is related to US. Provisional application No.63/067688 filed on Aug.19, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim is directed to an abstract idea without significantly more.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas.  
In the instant case, the claims 1-20, claim a system (method and a computer) for determining useful ground truth data, the method comprises steps of (e.g. claim 1)  “obtain ground truth data …”;  “determine offset …“; “determine connectivity data …”; “identify one or more useful road segment portions … “;and “determine the useful ground truth data  ...” are directed towards certain methods of an idea of itself which is considered to be an abstract idea.  
Step 2A-Prong 1 (judicial exception recited is YES), the claimed language encompasses the user thinking which falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A-Prong 2 (Practical Application is NO), the claims cite a memory, and one or more processors which do not integrate on practicing the abstract idea.  Thus, the claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Step 2B (Inventive Concept is NO) since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the memory and the processors to apply the exception using generic computer component which cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro (7603233) in view of Lynch (8786845).
With regarding claim 1, Tashiro discloses a system for determining useful ground truth data, the system comprising a memory configured to store computer-executable instructions; and one or more processors configured to execute the instructions (see Fig.4 shows a structure of a navigation system for performing the map matching) to: 
obtain ground data, wherein the ground data comprises a plurality of road object observations and a plurality of links such that each road object observation is associated with at least one link from the plurality of links (vehicle is equipped with sensor system includes GPS, gyroscope for calculating the vehicle’s current position, and a monitor 50 displaying the ground truth data based on the map and the current position with objects and plurality of road, street and segment, see least page 6, lines 38-67+); 
determine offset data for the ground data (determines GPS signals are lost at location D and location C, see at least page 8, lines 24-40+); 
determine connectivity data for the ground data based on the offset data and a bounded distance threshold (determine road segments associated with the location where a GPS signal is lost and recovered, see at least 8, lines 38-65+);
identifying one or more useful road segment portions based on the determined connectivity data (Fig.7B diagram database storing each new occurrence of GPS signal loss in which a pair of absolute locations where the GPS signal is lost and recovered, see at least col 8, lines 52-65+); and 
determining the useful ground data based on the identified one or more useful road segment portions (determine the two similar pairs of the location are recorded in the database which is preferable to select the pair od locations with the higher number of frequency, see at least col 8, line 54 thru page 8, line 8).  
Tashiro fails to teach the system obtaining the ground truth data.
Lynch discloses a vehicle which includes sensor system that obtains truth ground data (see page 4, lines 50-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tashiro by including the sensor system that obtains truth ground data around the vehicle as taught by Lynch for more efficiency map. 

With regarding claim 2, Lynch teaches that the system of claim 1, wherein the one or more processors are further configured to execute the instructions to evaluate sensor data associated with a road object based on the useful ground truth data (an average between a current centerline and a new position trace, weighted by a confidence factor in the accuracy, see at least col 7, lines 50-55).  

With regarding claim 3, Lynch teaches that the system of claim 2, wherein to evaluate the sensor data associated with the road object, the one or more processors are further configured to: compare the sensor data associated with the road object with the useful ground truth data; and determine at least one of an accuracy value, a coverage value, or combination thereof for the sensor data associated with the road object, based on the comparison (see at least col 5, lines 25-63+).  

With regarding claim 4, Tashiro teaches that the system of claim 1, wherein to determine the offset data for the ground truth data, the one or more processors are further configured to determine an offset start location and an offset end location associated with each road object observation based on a GPS coordinate data associated with the road object observation (see at least col 8, lines 24-38+).  

With regarding claim 5, Tashiro teaches that the system of claim 1, wherein to determine the connectivity data, the one or more processors are further configured to extract a set of connected links from the plurality of links based on the offset data and the bounded distance threshold, wherein a distance between any two links in the set of connected links is less than or equal to the bounded distance threshold (see col 7, lines 41-67+).  

With regarding claim 6,Tashiro  teaches that the system of claim 5, wherein to determine the connectivity data, the one or more processors are further configured to: determine a timestamp data associated with each road object observation from the plurality of road object observations; and extract the set of connected links from the plurality of links based on the offset data, the bounded distance threshold and the timestamp data (the positioning system 38 applying capture timestamps to the data, see at least col 8, lines 10-15).  

With regarding claim 7, Lynch teaches that the system of claim 1, wherein the useful ground truth data comprises optimized ground truth data collected by one or more ground truth vehicles (vehicle 30, see at least col 4, lines 50-67+).  

With regarding claim 8, Lynch teaches that the system of claim 1, wherein the one or more processors are further configured to execute the instructions to update a map database based on the useful ground truth data (the process updates the database in the step 119, see at least col 8, lines 5-10).  

With regarding claim 9, Tashiro discloses a method for determining useful ground truth data, the method comprising: 
obtain ground data, wherein the ground data comprises a plurality of road object observations and a plurality of links such that each road object observation is associated with at least one link from the plurality of links (vehicle is equipped with sensor system includes GPS, gyroscope for calculating the vehicle’s current position, and a monitor 50 displaying the ground truth data based on the map and the current position with objects and plurality of road, street and segment, see least page 6, lines 38-67+); 
determine offset data for the ground data (determines GPS signals are lost at location D and location C, see at least page 8, lines 24-40+); 
determine connectivity data for the ground data based on the offset data and a bounded distance threshold (determine road segments associated with the location where a GPS signal is lost and recovered, see at least 8, lines 38-65+);
identifying one or more useful road segment portions based on the determined connectivity data (Fig.7B diagram database storing each new occurrence of GPS signal loss in which a pair of absolute locations where the GPS signal is lost and recovered, see at least col 8, lines 52-65+); and 
determining the useful ground data based on the identified one or more useful road segment portions (determine the two similar pairs of the location are recorded in the database which is preferable to select the pair od locations with the higher number of frequency, see at least col 8, line 54 thru page 8, line 8).  
Tashiro fails to teach the system obtaining the ground truth data.
Lynch discloses a vehicle which includes sensor system that obtains truth ground data (see page 4, lines 50-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tashiro by including the sensor system that obtains truth ground data around the vehicle as taught by Lynch for more efficiency map. 

With regarding claim 10, Lynch teaches that the method of claim 9, further comprising evaluating sensor data associated with a road object based on the useful ground truth data (an average between a current centerline and a new position trace, weighted by a confidence factor in the accuracy, see at least col 7, lines 50-55).  
.  

With regarding claim 11, Lynch teaches that the method of claim 10, wherein evaluating the sensor data associated with the road object further comprises: comparing the sensor data associated with the road object with the useful ground truth data; and determining at least one of an accuracy value, a coverage value, or combination thereof for the sensor data associated with the road object, based on the comparison (see at least col 5, lines 25-63+).   

With regarding claim 12, Tashiro teaches that the method of claim 9, wherein determining the offset data for the ground truth data further comprises determining an offset start location and an offset end location associated with each road object observation based on a GPS coordinate data associated with the road object observation (see at least col 8, lines 24-38+).    

With regarding claim 13, Tashiro teaches that the method of claim 9, wherein determining the connectivity data further comprises extracting a set of connected links from the plurality of links based on the offset data and the bounded distance threshold, wherein a distance between any two links in the set of connected links is less than or equal to the bounded distance threshold (see at least col 7, lines 41-67+).  
.  

With regarding claim 14, Tashiro teaches that the method of claim 13, wherein determining the connectivity data further comprises: determining a timestamp data associated with each road object observation from the plurality of road object observations; and extracting the set of connected links from the plurality of links based on the offset data, the bounded distance threshold and the timestamp data (see at least col 7, lines 41-67+).    

With regarding claim 15, Lynch teaches that the method of claim 9, wherein the useful ground truth data comprises optimized ground truth data collected by one or more ground truth vehicles (vehicle 30, see at least col 4, lines 50-67+).    

With regarding claim 16, Lynch teaches that the method of claim 9, further comprising updating a map database based on the useful ground truth data (the process updates the database in the step 119, see at least col 8, lines 5-10).  

With regarding claim 17, Tashiro discloses a computer program product comprising a non-transitory computer readable medium having stored thereon computer executable instruction which when executed by one or more processors, cause the one or more processors to carry out operations for determining useful ground data (see Fig.4 shows a structure of a navigation system for performing the map matching), the operations comprising: 
obtain ground data, wherein the ground data comprises a plurality of road object observations and a plurality of links such that each road object observation is associated with at least one link from the plurality of links (vehicle is equipped with sensor system includes GPS, gyroscope for calculating the vehicle’s current position, and a monitor 50 displaying the ground truth data based on the map and the current position with objects and plurality of road, street and segment, see least page 6, lines 38-67+); 
determine offset data for the ground data (determines GPS signals are lost at location D and location C, see at least page 8, lines 24-40+); 
determine connectivity data for the ground data based on the offset data and a bounded distance threshold (determine road segments associated with the location where a GPS signal is lost and recovered, see at least 8, lines 38-65+);
identifying one or more useful road segment portions based on the determined connectivity data (Fig.7B diagram database storing each new occurrence of GPS signal loss in which a pair of absolute locations where the GPS signal is lost and recovered, see at least col 8, lines 52-65+); and 
determining the useful ground data based on the identified one or more useful road segment portions (determine the two similar pairs of the location are recorded in the database which is preferable to select the pair od locations with the higher number of frequency, see at least col 8, line 54 thru page 8, line 8).  
Tashiro fails to teach the system obtaining the ground truth data.
Lynch discloses a vehicle which includes sensor system that obtains truth ground data (see page 4, lines 50-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tashiro by including the sensor system that obtains truth ground data around the vehicle as taught by Lynch for more efficiency map. 

With regarding claim 18, Lynch teaches that the computer program product of claim 17, wherein the one or more processors are further configured to carry out the operations comprising evaluating sensor data associated with a road object based on the useful ground truth data (an average between a current centerline and a new position trace, weighted by a confidence factor in the accuracy, see at least col 7, lines 50-55).  

With regarding claim 19, Tashiro teaches that the computer program product of claim 17, wherein for determining the connectivity data, the one or more processors are further configured to carry out the operations comprising extracting a set of connected links from the plurality of links based on the offset data and the bounded distance threshold, wherein a distance between any two links in the set of connected links is less than or equal to the bounded distance threshold (see col 7, lines 41-67+).  

With regarding claim 20, Tashiro teaches that the computer program product of claim 19, wherein for determining the connectivity data, the one or more processors are further configured to carry out the operations comprising: determining a timestamp data associated with each road object observation from the plurality of road object observations; and extracting the set of connected links from the plurality of links based on the offset data, the bounded distance threshold and the timestamp data (the positioning system 38 applying capture timestamps to the data, see at least col 8, lines 10-15).  

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ma (20190145784) discloses a system for autonomous vehicle localization are provided.  The system obtaining sensor data indicative of geographic cues, and determining a vehicle action based on the location of the vehicle (see the summary section).
Sagall (20180172468) discloses a system and method for correcting position error in a navigation system (see the abstract)..

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662